FILED
                             NOT FOR PUBLICATION                            JAN 26 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DONNA HINES,                                     No. 10-16867

               Plaintiff - Appellant,            D.C. No. 4:07-cv-04145-CW

  v.
                                                 MEMORANDUM *
CALIFORNIA PUBLIC UTILITIES
COMMISSION; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Northern District of California
                    Claudia A. Wilken, District Judge, Presiding

                            Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       Donna Hines appeals pro se from the district court’s judgment in her

employment action against the California Public Utilities Commission (“CPUC”)

and other defendants. We have jurisdiction under 28 U.S.C. § 1291. We review de


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo both a grant of summary judgment and a dismissal for failure to state a claim.

Barnett v. Centoni, 31 F.3d 813, 815-16 (9th Cir. 1994) (per curiam). We affirm.

         The district court properly granted summary judgment on the Title VII race

discrimination claim because Hines failed to raise a genuine dispute of material

fact as to whether the CPUC’s legitimate, nondiscriminatory reasons for not

selecting Hines for promotions were pretextual. See Villiarimo v. Aloha Island Air,

Inc., 281 F.3d 1054, 1062-63 (9th Cir. 2002).

         The district court properly granted summary judgment on the Title VII

retaliation claim because Hines failed to raise a genuine dispute of material fact as

to whether she suffered an adverse employment action in retaliation for filing the

instant lawsuit, or as to whether there was a causal link between the lawsuit and the

alleged adverse employment action. See id. at 1064.

         The district court properly dismissed the racial harassment claim because

Hines failed to allege facts sufficient to show that the alleged conduct was due to

her race or was sufficiently severe or pervasive to alter the conditions of her

employment. See Vasquez v. County of Los Angeles, 349 F.3d 634, 642 (9th Cir.

2004).

         The district court properly dismissed the disparate impact claim because

Hines failed to allege facts identifying a specific, facially neutral employment


                                            2                                     10-16867
practice, or sufficient to show a causal relationship between such a practice and its

adverse impact on African-American employees. See Hemmings v. Tidyman’s

Inc., 285 F.3d 1174, 1190 (9th Cir. 2002) (discussing requirements for a plaintiff to

establish a prima facie case of disparate impact).

       The district court properly dismissed the First Amendment retaliation claim

because Hines failed to allege facts sufficient to show that her speech was not

made pursuant to her official duties. See Garcetti v. Ceballos, 547 U.S. 410, 421

(2006) (“[W]hen public employees make statements pursuant to their official

duties, the employees are not speaking as citizens for First Amendment purposes,

and the Constitution does not insulate their communications from employer

discipline.”).

       The district court properly dismissed the due process claim because Hines

failed to allege facts sufficient to show that a protected liberty or property interest

was at stake. See Bd. of Regents of State Colls. v. Roth, 408 U.S. 564, 569 (1972).

       The district court did not abuse its discretion by denying Hines’ motion to

compel discovery. See Laub v. U.S. Dep’t of the Interior, 342 F.3d 1080, 1093

(9th Cir. 2003).

       Hines’ remaining contentions are unpersuasive.

       We do not consider matters not specifically and distinctly raised and argued


                                            3                                     10-16867
in the opening brief, nor arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      Hines’ “Motion to Strike Supplemental Documents” is denied.

      AFFIRMED.




                                          4                                    10-16867